     Case 2:20-cr-00001-JCM-BNW Document 55
                                         56 Filed 02/11/21
                                                  02/17/21 Page 1 of 2



 1   SANFORD A. SCHULMAN
     Attorney Pro Hac Vice on behalf of the defendant
 2           CLAUDIA MERRILL
     500 Griswold Street, Suite 2340
 3   Detroit, MI 48226
     (313) 963-4740
 4   saschulman@comcast.net

 5   BENJAMIN C. DURHAM
     Benjamin Durham Law Firm
 6   Attorney and Local Counsel on behalf of the defendant
            CLAUDIA MERRILL
 7   601 S Rancho Dr Ste B-14
     Las Vegas, NV 89106
 8   702-631-6111
     Email: bdurham@vegasdefense.com
 9
                               UNITED STATES DISTRICT COURT
10                                  DISTRICT OF NEVADA
11
     UNITED STATES OF AMERICA,
                                   |
12
                          Plaintiff,
                                   |            Case No. 2:20-cr-00001-JCM-BNW
                 v.                |
13
                                   |
     CLAUDIA ANN MERRILL           |
14
                                   |
                       Defendant   |            FINDINGS OF FACTS EXTENDING
15
     ______________________________|            DEFENDANT’S SURRENDER DATE
16
            HAVING COME before the Court upon the defendant, CLAUDIA ANN
17
     MERRILL, Unopposed First Motion to Extend Surrender Date and good cause
18
     appearing therefore, the Court finds that
19

20          1. That the defendant, CLAUDIA ANN MERRILL, is scheduled to

21   surrender to the designated Bureau of Prisons facility on March 5, 2021 before 2

22   p.m. at the FMC Lexington, 3301 Leestown Rd, Lexington, KY 40511
23

24

25
     Case 2:20-cr-00001-JCM-BNW Document 55
                                         56 Filed 02/11/21
                                                  02/17/21 Page 2 of 2



 1         2. The Government does not oppose a 90-day extension of Ms. Merrill’s
 2
     surrender date to allow for COVID-19 vaccination and to continue making
 3
     arrangements for her brother’s care.
 4
           3. There have been no previous requests to extend the surrender date.
 5
           FOR ALL OF THE ABOVE-STATED REASONS, good cause warrants a
 6

 7   continuance or extension of the

 8                                          ORDER
 9
           IT IS HEREBY ORDERED that the defendant, CLAUDIA MERRILL’s
10
     March 5, 2021 scheduled surrender date to Bureau of Prisons (BOP) FMC
11
     Lexington, 3301 Leestown Rd, Lexington, KY 40511 is extended for 90 days
12
     until June 2, 2021 before 2 p.m.
13

14   Date: February 17, 2021.

15                                 ________________________________
                                   Hon. JAMES C. MAHAN
16
                                   US DISRICT COURT JUDGE
17

18

19

20

21

22

23

24

25
